Status of the Claims


Claims 8, 11 and 14-20 are canceled claims.
Claims 1-7, 9, 10, 12-13 and 21-31 are pending claims.


Claim Objections
Claims 1, 2, 4, 12, 21, 22, 24, and 30 are objected to because of the following informalities:
	In claims 1, 12, 21, and 30, the word “convey” is spelled “covey”.
	In claims 2, 4, 12, 22, 24, and 30 the phrase “computer processor” is written “computer processor computer processor”.
	In claims 2 and 22, the phrase “6) an ALMD metric” should be “6) an ALMFO metric”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-5 and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 22 recite “the at least one ASOP metric is an alarm system performance metric (ASPM)”, while their dependent claims 4 and 24 recite “the at least one ASOP metric is an operator loading metric (OLM)” with the previously recited “the ASPM” being a possible operator-related sub-metric.  These limitations are therefore apparently in conflict in terms of antecedent basis.
The specification (see Fig. 1, for instance) discloses that the ASPM can be a stand-alone ASOP metric with various sub-metrics, or it can be a sub-metric where the ASOP metric is an OLM.  Therefore, the examiner suggests that claims 2 and 22 should be amended to recite “the at least one ASOP metric either is, or includes, an alarm system performance metric (ASPM)” to cover both situations and remove the apparent conflict with claims 4 and 24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9, 21, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Thieullen “Application of Principal components Analysis to Improve Fault Detection and Diagnosis on Semiconductor Manufacturing Equipment”.

Regarding Claim 1, Thieullen teaches a system comprising:
a plurality of sensors, positioned within a facility (page 1447, col. 2, III. CASE STUDY, and the following discussion, for instance):
at least one specially programmed computer processor (Thieullen may not explicitly disclose using a specially programmed computer processor or a computer network, but it clearly would have been obvious to one of ordinary skill in the art at the time of the invention to use such in order to acquire the data and carry out the calculations as disclosed by Thieullen, motivated by the desire to carry out the calculations quickly and accurately) that is configured to:
automatically receive, over a computer network, from the plurality of sensors in the facility, current performance data from a plurality of distinct sources associated with at least one process, being performed at the facility (page 1447, col. 2, III. CASE STUDY, which discloses “Measured variables are sampled at 1 second intervals during the etch process, for approximately 320 measures. We have collected data from 37 sensor[s] for one month of production, which represents more than 1100 wafers.”), 
wherein the received current performance data comprises measurements representative of an overall automation, safety and operations (ASOP) performance associated with the at least one process that is being performed at the facility (page 1447, col. 2, which discloses “we study in this paper a plasma etching tool of SMicroelectronics Rousset 8” fab”, which relates to the “Etching circuits pattern on wafers” in the automated processing sequence of Fig. 1; the sensor data collected represents at least operations performance data); 
execute at least one base application to:
i) determine at least one sub-metric, wherein the at least one sub-metric that is chosen from: at least one automation-related metric, at least one safety-related metric, and at least one operations-related metric (see page 1447, col. 2, Table II, where each of the main groups or sub-groups, or the combination of the sensor readings in them, or any individual sensor reading itself in these groups/sub-groups, can be considered such a sub-metric which is at least an operations-related metric; also see page 1448, col. 2, where these sub-metrics are combined into a more complete metric of the system by principal component analysis PCA),
ii)    normalize the at least one sub-metric to form at least one normalized sub-metric (see page 1448, col. 1, where a second step for data preprocessing consists in scaling into zero mean and unit variance each column of the data matrix X before the application of PCA), and
iii)    determine at least one ASOP metric for at least one distinct source associated with the at least one process based at least in part on the at least one normalized sub-metric (see pages 1448-1449, where PCA is used to combine the sub-metrics into a more complete metric of the system to allow easier fault/failure detection and diagnosis, e.g. T2 and/or SPE as shown in Figs. 4-8); and
generate, based at least in part on the at least one ASOP metric, at least one
dynamic graphical user interface having at least one dynamic graphical
representation configured to visually convey a current overall performance state of
the at least one process at the facility (see page 1449 and Figs. 4-8, which show the fault data indicating fault occurrence, as well as the most important contributions through parameters 21, 22 and 29 which indicate which are the principal components/sub-metrics are related to the fault).
	Thieullen may not necessarily disclose explicitly that the plurality of distinct sources are associated with a plurality of distinct process units of the at least one process.  This limitation is interpreted in light of the specification which discloses (see paragraph 0082) wherein the system may be a “fluidized catalytic cracking unit (FCCU) in a refinery … comprising six units – feed preheat unit, reactor, regenerator, cat gas compressor, main fractionator and downstream light ends processing units”.  Thieullen discloses (see Table II) multiple groups and subgroups of sensor parameters associated with the plasma etching tool, but does not explicitly disclose whether they are “associated with a plurality of distinct process units” within the plasma etching tool.  This limitation would be met if: 1) Thieullen’s multiple groups and subgroups of sensor parameters are considered to be associated with a plurality of “distinct process units” within the plasma etch tool, 2) Thieullen’s technique were applied to a tool comprising a plurality of distinct process units, each with a sensor, or 3) Thieullen’s technique were applied to a plurality of tools, each having at least one process unit and at least one sensor, within a process.
 	For the first option, given a relatively broad interpretation of the phrase “distinct process units”, Thieullen appears to meet the limitation in the following sense.  The plasma etching tool disclosed by Thieullen (see Table II) clearly has multiple subsystems directed to helium cooling, OES (optical emission spectroscopy), and RF plasma etch, for instance, each of which can be considered to be “distinct process units” within the plasma etching tool.  Each of these has one or more sensors as is clear from Table II, so the limitation is met by Thieullen.  The examiner respectfully asks whether the applicant agrees with this relatively broad interpretation of “distinct process units”, namely that it should apply to subsystems within the plasma etching tool of Thieullen.
	Alternatively, for the second and third options, Thieullen discloses [see Fig. 1] that a semiconductor manufacturing process includes a plurality of individual processes which would be implemented on a plurality of distinct process units or tools.  Thieullen provides [see page 1447-1449], as one example, the case study of applying a EWMA Hybrid-wise Multiway Principal Components Analysis technique (E-HMPCA) to a particular plasma etching tool and its 12-step production recipe in order “to demonstrate the effectiveness of E-HMPCA” [see page 1447].  However, since the larger semiconductor manufacturing process includes other processes implemented on a plurality of distinct process units or tools, which are also subject to the need for “the development and application of new methodologies to improve detection efficiency while reducing the complexity of condition monitoring, without losing detailed insight for efficient failure analysis” [see abstract], it would have been obvious to one of ordinary skill in the art to apply the E-HMPCA technique disclosed by Thieullen to other processes including a plurality of distinct process units or tools, each having one or more sensors collecting process information.  Doing so would enable the desired improvement in detection and diagnosis of fault occurrences as taught by Thieullen [see abstract] to be applied to multiple parts of the semiconductor manufacturing process.  Claim 1 is therefore unpatentable.

Regarding Claim 21, this claim is analogous to claim 1 and is similarly unpatentable.

Regarding Claims 9 and 28, Thieullen teaches the system of Claim 1 and method of claim 21, wherein the current performance data comprises at least one type of data chosen from i) temperature data, ii) pressure data, iii) flow data, iv) level data and v) control valve output data (see Page 1447, Table II, temperature and pressure sensors).  Claims 9 and 28 are therefore unpatentable.

Claims 6, 12, 13, 26, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Thieullen “Application of Principal components Analysis to Improve Fault Detection and Diagnosis on Semiconductor Manufacturing Equipment” in view of Schaefer et al., US Patent 4,675,147.

Regarding Claim 13, the system applied above does not teach wherein the at least one ASOP metric corresponds to a value, on equidistantly radial axes, each value normalized from zero to one.
Schaefer discloses (see Fig. 1, abstract) an integrated graphic display representative of plant safety status, with distances of the vertices from a common origin determined by the actual values of the selected parameters normalized such that the polygon is regular whenever the parameter equals its reference value (effectively normalized from zero to one, where one is equivalent to the reference value).  It would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to represent graphically the sensor data of Thieullen (in the form of its ASOP metric or metrics) on such a display, with the benefit of aiding the operating in detecting small deviations from normal and gauging the magnitude of the deviation (see abstract).  Claim 13 is therefore unpatentable.

Regarding Claim 31, this claim is analogous to claim 13 and is similarly unpatentable.

Regarding Claim 12, the system applied above does not teach wherein the at least one specially programmed computer processor is further configured to continuously update, based at least in part on the at least one ASOP metric, the at least one dynamic graphical representation of the at least one dynamic graphical user interface to visually convey a continuous overall performance state of the at least one process at the facility.
As discussed above, Schaefer discloses (see Fig. 1, abstract) presenting the at least one ASOP metric on a continuously updated dynamic graphical representation of the dynamic graphical user interface to visually convey a continuous overall performance state of the at least one process at the facility.  When the Thieullen ASOP metrics are presented in this manner, they would meet the limitations of these claims as recited.  Claim 12 is therefore unpatentable.

Regarding Claim 30, this claim is analogous to claim 12 and is similarly unpatentable.

Regarding Claim 6, the system applied above does not necessarily teach wherein the at least one ASOP metric is a controllability performance metric (CLPM) that is based on a variability in a difference between each respective current value and each respective target value for each respective control loop associated with at least one process.
As discussed above, Schaefer discloses (see Fig. 1, abstract) presenting the at least one ASOP metric on a display which highlights the variability in a difference between each respective current value and each respective target value (reference value) for each respective control loop (col. 6-7) associated with the at least one process, and doing so would have been obvious for the reasons presented above.  When the Thieullen ASOP metrics are presented in this manner, they would meet the limitation of being a controllability performance metric (CLPM) as recited.  Claim 6 is therefore unpatentable.

Regarding Claim 26, this claim is analogous to claim 6 and is similarly unpatentable.

Claims 1-6, 10, 12, 13, 21-26, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wright “Alarm Management Standards and Best Practices” in view of Schaefer et al., US Patent 4,675,147.

Regarding Claim 1, Wright teaches monitoring and assessment of alarm systems (see pages 35-39), and teaches that alarm system KPIs (key performance indicators) include the number of stale alarms (with a recommended benchmark of <5), unauthorized alarm property changes (with a recommended benchmark of 0), chattering alarms (with a recommended benchmark of 0), and alarm floods (with a recommended benchmark of 10 alarms / 10 min < 1%).  Thus, Wright teaches:
determining at least one one sub-metric (any one or more of these three KPIs) that is chosen from: at least one automation-related metric, at least one safety-related metric, and at least one operations-related metric.
Wright does not explicitly disclose the remaining limitations in claim 1.
	The examiner takes official notice that it was well-known in the art to have a plurality of sensors, positioned within a facility; at least one specially programmed computer processor that is configured to automatically receive, over a computer network, from the plurality of sensors in the facility, current performance data, from a plurality of distinct sources associated with a plurality of distinct process units of at least one process, being performed at the facility; wherein the received current performance data comprises measurements representative of an overall automation, safety and operations (ASOP) performance associated with the at least one process that is being performed at the facility.  In other words, it was well-known for the alarms described by Wright to be representative of ASOP performance and to base their outputs on current performance data measurement received from sensors on process units within a facility.  It would have been obvious to have this be the case, motivated by the desire to monitor a facility with multiple process units using the kind of alarm system being discussed by Wright, to improve the safety and efficiency of the facility and its monitored processes.
	Schaeffer discloses an analogous system for generating an integrated graphic display of the safety status of a complex process plant (see title).  Specifically, Schaeffer discloses an effective manner of displaying performance indicators (see Figs. 1, 5, and 6 for instance).  It would have been obvious to one of ordinary skill in the art to apply this to the alarm system key performance indicators disclosed by Wright, motivated by the desire for a user to be able to quickly and easily understand the performance of the alarm system.
Applying the teachings of Schaeffer would include normalizing the at least one sub-metric (the various alarm system KPIs) to form at least one normalized sub-metric (this normalization is done when plotting the value with respect to reference values on the polygon display, see Figs. 1, 5, and 6), and 
determine at least one ASOP metric for at least one distinct source associated with at least one distinct process unit of the at least one process based at least in part on the at least one normalized sub-metric (each of the sub-metrics, or the set of sub-metrics taken together, form the at least one ASOP metric); and
generate, based at least in part on the at least one ASOP metric, at least one dynamical graphical user interface having at least one dynamic graphical representation configured to visually convey a current overall performance state of the at least one process at the facility (the polygon display).  Claim 1 is therefore unpatentable.

Regarding Claim 21, this claim is analogous to claim 1 and is similarly unpatentable.

Regarding Claim 2, the system applied above discloses: 
wherein the at least one ASOP metric is an alarm system performance metric (ASPM) (as discussed above); and 
wherein the at least one specially programmed computer processor is further configured to determine a plurality of alarm-related sub-metrics, chosen from:
1) an ALMH metric, identifying a percentage of hours containing more than a specified number of alarms being activated,
	2) an ALMF metric, identifying a percentage of time in flood,
	3) an ALMC metric, identifying a percentage of chattering alarms,
	4) an ALMS metric, identifying a percentage of stale alarms,
	5) an ALMD metric, identifying a percentage of disabled alarms, and
	6) an ALMFO metric, identifying a percentage of frequently occurring alarms
(as discussed above, Wright discloses alarm key performance indicators for flood, chattering, and stale alarms; flood is already expressed directly in terms of a percentage, while it would have been obvious to express the others to identify a percentage in order to reflect their impact as a function of time or relative to the entire alarm system).
Analogous to the discussion above, applying the teachings of Schaeffer would include normalizing the plurality of alarm-related sub-metrics (the various alarm system KPIs) to form a plurality of normalized alarm-related sub-metrics (this normalization is done when plotting the value with respect to reference values on the polygon display, see Figs. 1, 5, and 6), and 
determine the ASPM for at least one distinct source associated with at least one distinct process unit of the at least one process based at least in part on the plurality of normalized alarm-related sub-metrics (each of the sub-metrics, or the set of sub-metrics taken together, form the at least one ASOP metric).  Claim 2 is therefore unpatentable.

Regarding Claim 22, this claim is analogous to claim 2 and is similarly unpatentable.

Regarding Claim 3, the system applied above discloses:
wherein the plurality of alarm-related sub-metrics is normalized using a set of respective weight contributions (Schaeffer’s normalization is done with respect to the set of appropriate reference values and high and low limit values for each sub-metric, which weight the contribution of each sub-metric to the overall ASOP metric).  Claim 3 is therefore unpatentable.

Regarding Claim 23, this claim is analogous to claim 3 and is similarly unpatentable.

Regarding Claim 4, the system applied above discloses:
	wherein the at least one ASOP metric is an operator loading metric (OLM) (Wright’s alarm system KPIs represent a measurement of the demand being placed on the operator);
	and wherein the at least one specially programmed computer processor is further configured to determine a plurality of operator-related sub-metrics, chosen from:
1) the ASPM,
	2) a setpoint changes metric (SPCM), and
	3) other operator initiated changes metric (OPCM);
(as discussed above with respect to claim 2, Wright discloses the ASPM with flood, chattering, and stale alarm components, and Wright discloses unauthorized alarm property changes being an alarm system KPI as well, which represents an OPCM component).
Analogous to the discussion above, applying the teachings of Schaeffer would include normalizing the plurality of operator-related sub-metrics (the various alarm system KPIs) to form a plurality of normalized operator-related sub-metrics (this normalization is done when plotting the value with respect to reference values on the polygon display, see Figs. 1, 5, and 6), and 
determine the OLM for at least one distinct source associated with at least one distinct process unit of the at least one process based at least in part on the plurality of normalized operator-related sub-metrics (each of the sub-metrics, or the set of sub-metrics taken together, form the at least one ASOP metric).  Claim 4 is therefore unpatentable.

Regarding Claim 24, this claim is analogous to claim 4 and is similarly unpatentable.

Regarding Claim 5, the system applied above discloses:
wherein the plurality of operator-related sub-metrics is normalized using a set of respective weight contributions (Schaeffer’s normalization is done with respect to the set of appropriate reference values and high and low limit values for each sub-metric, which weight the contribution of each sub-metric to the overall ASOP metric).  Claim 5 is therefore unpatentable.

Regarding Claim 25, this claim is analogous to claim 5 and is similarly unpatentable.

Regarding Claim 10, the system applied above does not explicitly disclose wherein the at least one sub-metric is normalized based on historical data.  However, Schaeffer’s normalization is done with respect to the set of appropriate reference values and high and low limit values for each sub-metric, which weight the contribution of each sub-metric to the overall ASOP metric.  The examiner takes official notice that it was known to base such reference and limit values on historical data, for instance, the historical benchmark ranges of key performance indicators that can be successfully managed by an alarm operator (see p. 37 of Wright).  It would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to base the normalization on such historical data, motivated by the desire to set appropriate and useful ranges for the displayed data.  Claim 10 is therefore unpatentable.

Regarding Claim 29, this claim is analogous to claim 10 and is similarly unpatentable.

Regarding Claim 13, the system applied above does not teach wherein the at least one ASOP metric corresponds to a value, on equidistantly radial axes, each value normalized from zero to one.
Schaefer discloses (see Fig. 1, abstract) an integrated graphic display representative of plant safety status, with distances of the vertices from a common origin determined by the actual values of the selected parameters normalized such that the polygon is regular whenever the parameter equals its reference value (effectively normalized from zero to one, where one is equivalent to the reference value).  It would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to represent graphically the alarm data of Wright (in the form of its ASOP metric or metrics) on such a display, with the benefit of aiding the operating in detecting small deviations from normal and gauging the magnitude of the deviation (see abstract).  Claim 13 is therefore unpatentable.

Regarding Claim 31, this claim is analogous to claim 13 and is similarly unpatentable.

Regarding Claim 12, the system applied above does not teach wherein the at least one specially programmed computer processor is further configured to continuously update, based at least in part on the at least one ASOP metric, the at least one dynamic graphical representation of the at least one dynamic graphical user interface to visually convey a continuous overall performance state of the at least one process at the facility.
As discussed above, Schaefer discloses (see Fig. 1, abstract) presenting the at least one ASOP metric on a continuously updated dynamic graphical representation of the dynamic graphical user interface to visually convey a continuous overall performance state of the at least one process at the facility.  When the Wright ASOP metrics are presented in this manner, they would meet the limitations of these claims as recited.  Claim 12 is therefore unpatentable.

Regarding Claim 30, this claim is analogous to claim 12 and is similarly unpatentable.

Regarding Claim 6, the system applied above does not necessarily teach wherein the at least one ASOP metric is a controllability performance metric (CLPM) that is based on a variability in a difference between each respective current value and each respective target value for each respective control loop associated with at least one process.
As discussed above, Schaefer discloses (see Fig. 1, abstract) presenting the at least one ASOP metric on a display which highlights the variability in a difference between each respective current value and each respective target value (reference value) for each respective control loop (col. 6-7) associated with the at least one process, and doing so would have been obvious for the reasons presented above.  When the Wright ASOP metrics are presented in this manner, they would meet the limitation of being a controllability performance metric (CLPM) as recited.  Claim 6 is therefore unpatentable.

Regarding Claim 26, this claim is analogous to claim 6 and is similarly unpatentable.

Allowable Subject Matter
Claims 7 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 7, the prior art of record and applied above to claim 1 does not disclose wherein the at least one ASOP metric is a proximity-to-safety system metric (PSSM) that is representative of an amount of time a process excursion from at least one pre-determined value of at least one process parameter is at risk of triggering a safety response, and is based on a process area between each respective alarm-trip limit pairs, a number of alarm-trip limit pairs, and a rolling time window.
The reference “Alarm Trips: The Ups and Downs” discloses (see Fig. 6, for instance) a process excursion above a set of warnings (#1, #2, #3) where a safety response may be triggered (“Emergency Shutdown”), but does not disclose a metric representative of an amount of time of such a condition, based on a process area between each respective alarm-trip limit pairs, a number of alarm-trip limit pairs, and a rolling time window.  Claim 7 is therefore distinguished over the prior art of record.

Regarding Claim 27, this claim is analogous to claim 7 and is similarly distinguished over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KALERIA KNOX/
Examiner, Art Unit 2857

/ANDREW SCHECHTER/
Supervisory Patent Examiner, Art Unit 2857